      Case: 1:20-cv-00456 Document #: 42 Filed: 06/16/20 Page 1 of 3 PageID #:259




                              UNITED STATES DISTRICT COURT
                              NORTHERN DISTRICT OF ILLINOIS
                                    EASTERN DIVISION

 YITZCHOK ROKOWSKY, on behalf of                       :
 himself and all others similarly situated,            :
                                                       :
                          Plaintiff,                   : Case No. 1:20-cv-456
                                                       :
 v.                                                    :
                                                       :
 VERICITY, INC.; MEMBERS MUTUAL;                       : Honorable Andrea R. Wood
 FIDELITY LIFE ASSOCIATION; and APEX                   :
 HOLDCO L.P., ERIC RAHE, CALVIN                        :
 DONG, SCOTT PERRY, RICHARD                            :
 HEMMINGS, JAMES E. HOHMANN,                           :
 JAMES SCHACT, LINDA WALKER                            :
 BYNOE, STEVEN GROOT, JOHN                             :
 FIBIGER, AND NEIL ASHE                                :
                                                       :
                          Defendants.                  :


             UNOPPOSED MOTION FOR LEAVE TO FILE A MEMORANDUM
                     OF LAW IN EXCESS OF FIFTEEN PAGES

        Plaintiff Yitzchok Rokowsky moves under Local Rule 7.1 to file a brief in excess of 15

pages (specifically, no more than 25 pages) in support of his forthcoming opposition to

Defendants’ motion to dismiss the Complaint.

        1.        Plaintiff’s Complaint asserts 5 separate counts against 14 different defendants.

The Complaint asserts putative class claims in connection with the demutualization of Members

Mutual Holding Company.

        2.        Under Local Rule 7.1, a memorandum of law is limited to 15 pages without prior

leave of Court.

        3.        On May 29, 2020, the Court granted Defendants leave to file a single

memorandum of law in support of their motion to dismiss in excess of 15 pages, but not to

exceed 25 pages. Dkt. No. 31.
                                                   1
    Case: 1:20-cv-00456 Document #: 42 Filed: 06/16/20 Page 2 of 3 PageID #:260




       4.     Given the number and extent of the arguments in Defendants’ motion to dismiss,

Plaintiff respectfully requests leave to file a memorandum of law in opposition to Defendants’

motion to dismiss of up to 25 pages.

       5.     Before filing this motion, Plaintiff’s counsel conferred with Defendants’ counsel,

who consented to this request.

       WHEREFORE, Plaintiff respectfully requests that this Court grant him leave to file a

memorandum of law in opposition to Defendants’ motion to dismiss of no more than 25 pages.



Date: June 16, 2020                         Respectfully submitted,

                                            By:      /Mark R. Miller
                                                    Edward A. Wallace
                                                    Mark R. Miller
                                                    WEXLER WALLACE, LLP
                                                    55 W Monroe St
                                                    Suite 3300
                                                    Chicago, IL 60603
                                                    (312) 346-2222
                                                    eaw@wexlerwallace.com
                                                    mrm@wexlerwallace.com

                                                    SALTZ MONGELUZZI
                                                    BARRETT & BENDESKY, P.C.
                                                    Simon B. Paris
                                                    Patrick Howard
                                                    Charles J. Kocher
                                                    1650 Market Street, 52nd Floor
                                                    Philadelphia, PA 19013
                                                    215.496.8282
                                                    215.496.0999 (fax)
                                                    Sparis@smbb.com
                                                    Phoward@smbb.com
                                                    Ckocher@smbb.com

                                                    ROGERS CASTOR
                                                    Lance Rogers
                                                    Daniel J. Mirarchi
                                                    26 E. Athens Ave.

                                                2
Case: 1:20-cv-00456 Document #: 42 Filed: 06/16/20 Page 3 of 3 PageID #:261




                                         Ardmore, PA 19003
                                         610-649-1880
                                         877-649-1880 (fax)
                                         Lance@RogercCastor.com
                                         Dan@RogersCastor.com

                                         GUSTAFSON GLUEK PLLC
                                         Daniel E. Gustafson
                                         Raina Borrelli
                                         Canadian Pacific Plaza
                                         120 South Sixth Street, Suite 2600
                                         Minneapolis, MN 55402
                                         (612) 333-8844
                                         DGustafson@gustafsongluek.com
                                         RBorrelli@gustafsongluek.com
                                         BONI, ZACK & SNYDER LLC
                                         Michael J. Boni
                                         Joshua D. Snyder
                                         15 St. Asaphs Road
                                         Bala Cynwyd, PA 19004
                                         (610) 822-0200
                                         (610) 822-0206 (fax)
                                         mboni@bonizack.com
                                         jsnyder@bonizack.com




                                     3
